Appellate Case: 19-1250     Document: 010110643021   Date Filed: 02/09/2022   Page: 1
                                                                             FILED
                                                                 United States Court of Appeals
                                      PUBLISH                            Tenth Circuit

                       UNITED STATES COURT OF APPEALS                   February 9, 2022
                                                                     Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                      Clerk of Court
                          _________________________________

  AHMAD AJAJ,

        Plaintiff - Appellant,

  v.
                                                          No. 19-1250
  FEDERAL BUREAU OF PRISONS;
  CALVIN JOHNSON, Associate Warden,
  in his individual capacity; D. PARRY,
  Officer, in his individual capacity;
  SAMANTHA MCCOIC, Medical Staff, in
  her individual capacity; JOHN OLIVER,
  Warden, in his individual capacity; DAVID
  B. BERKEBILE, Warden, in his individual
  capacity; TARA HALL, Associate
  Warden, in her individual capacity;
  GEORGE KNOX, Religious Counselor, in
  his individual capacity; RONALD
  CAMACHO, Physician Assistant, in his
  individual capacity,

        Defendants - Appellees,

  and

  BILL TRUE, Warden, in his official
  capacity; CHRIS LAMB, Associate
  Warden, in his official capacity; K.
  MORROW, Medical Staff, in her official
  capacity; MICHAEL CASTLE, Chaplain,
  in his official capacity; JASON
  HENDERSON, Chaplain, in his official
  capacity; KENNETH CRANK, Inmate
  Trust Fund Supervisor, in his official
  capacity; ROGER HUDDLESTON, Nurse,
  in his official capacity; D. PARRY,
Appellate Case: 19-1250            Document: 010110643021   Date Filed: 02/09/2022   Page: 2



  Officer, in his official capacity; UNITED
  STATES OF AMERICA,

         Defendants.

  ------------------------------

  MUSLIM ADVOCATES; RODERICK
  AND SOLANGE MACARTTHUR
  JUSTICE CENTER,

         Amici Curiae.
                             _________________________________

                         Appeal from the United States District Court
                                 for the District of Colorado
                            (D.C. No. 1:15-CV-00992-RBJ-KLM)
                           _________________________________

 Julieanne Buchanan (Nicole B. Godfrey, Danielle C. Jefferis, Aurora L. Randolph, Laura
 Rovner and student attorneys Denver Donchez, Katie Heideman, Hunger Ross, Andrew
 Shulman, and Zoë Williams, with her on the briefs), University of Denver Sturm College
 of Law Civil Rights Clinic, Denver, Colorado, for the Appellant.

 Karl L. Schock, Assistant United States Attorney (Matthew T. Kirsch, Acting United
 States Attorney, with him on the brief), for the Appellee.

 John J. Clarke, Jr., Caroline Fish, Micha Chavin, and Sean Newland, DLA Piper LLP
 (US), New York, New York, and Sacramento, California, filed a brief for Amicus Curiae
 Roderick and Solange MacArthur Justice Center.

 Matthew W. Callahan filed a brief for Amicus Curiae Muslim Advocates, Washington,
 D.C.
                       _________________________________

 Before HARTZ, BACHARACH, and ROSSMAN, Circuit Judges.
                   _________________________________

 HARTZ, Circuit Judge.
                             _________________________________




                                                 2
Appellate Case: 19-1250     Document: 010110643021        Date Filed: 02/09/2022     Page: 3



       Ahmad Ajaj, a practicing Muslim, is a Bureau of Prisons (BOP) inmate

 serving a 114-year sentence for terrorist acts connected with the 1993 World Trade

 Center bombing. Mr. Ajaj sued to obtain injunctive relief against BOP and damages

 from BOP officials on several grounds, including violations of his rights to free

 exercise of religion under the Religious Freedom Restoration Act (RFRA), 42 U.S.C.

 § 2000bb et seq. The United States District Court for the District of Colorado

 dismissed his claims, and Mr. Ajaj has appealed. He contends that the district court

 erred by holding (1) that his claim against the BOP for denial of his right to group

 prayer was moot and (2) that RFRA did not provide a claim for damages against

 government officials in their individual capacities. Exercising jurisdiction under

 28 U.S.C. § 1291, we agree with Mr. Ajaj and reverse the challenged rulings. The

 mootness ruling was based on a misconception of the evidence of Mr. Ajaj’s prison

 conditions. And the Supreme Court has now ruled in Tanzin v. Tanvir, 141 S. Ct.

 486, 489 (2020), that damages claims are permissible under RFRA. The parties have

 also asked us to consider, in light of Tanzin, whether the individual defendants can

 escape liability through the defense of qualified immunity. We reject Mr. Ajaj’s

 contention that the doctrine of qualified immunity is inapplicable to RFRA claims,

 but we decline to resolve whether the individual defendants in this case have shown

 entitlement to qualified immunity, leaving that matter to the district court in the first

 instance.




                                             3
Appellate Case: 19-1250    Document: 010110643021         Date Filed: 02/09/2022     Page: 4



       I.     BACKGROUND

       From 2012 to 2017 Mr. Ajaj was incarcerated at the United States Penitentiary,

 Administrative Maximum (ADX) in Florence, Colorado. In 2012, ADX

 accommodated Mr. Ajaj’s request to fast during the month of Ramadan by delivering

 his medications outside of fasting hours. Ramadan is an Islamic holy month during

 which Muslims refrain from ingesting anything—including medication—from sunrise

 to sunset, provided there are no adverse health effects. Between 2013 and 2015, ADX

 refused to provide Mr. Ajaj the same accommodation.

       After ADX denied Mr. Ajaj’s request for adjusted medication delivery for

 Ramadan in May 2015, Mr. Ajaj filed suit against the BOP and the then-ADX warden

 John Oliver for violating his rights to free exercise of religion under the First

 Amendment and RFRA. RFRA prohibits the federal government from substantially

 burdening an individual’s exercise of religion unless the application of that burden is

 the least restrictive means of furthering a compelling governmental interest. See

 42 U.S.C. §§ 2000bb–1, 2000bb–2. Shortly after Mr. Ajaj filed suit, ADX amended

 its policies to provide for medication distribution outside of Ramadan fasting hours

 and moved to dismiss Mr. Ajaj’s claim as moot.

       Later that year Mr. Ajaj filed an amended complaint, alleging that ADX’s

 policy change on medications had been only temporary, naming additional officials

 as defendants, and adding several other claims under the First and Fifth Amendments,

 RFRA, and the Federal Tort Claims Act. Relevant to this appeal, he sought injunctive

 relief against the BOP and monetary relief against BOP officials in their individual

                                             4
Appellate Case: 19-1250     Document: 010110643021         Date Filed: 02/09/2022        Page: 5



 capacities based on the following alleged violations of RFRA: (1) failure to

 accommodate religious fasts during Ramadan and additional fasts on certain other

 days prescribed by Islamic tradition throughout the year, referred to as Sunnah fasts;

 (2) failure to provide access to a religiously compliant halal 1 diet; (3) failure to

 provide access to an Islamic religious leader (an imam); and (4) failure to

 accommodate religiously mandated group prayer five times daily. Mr. Ajaj sought

 injunctive relief relating not just to ADX but also against “BOP staff at all facilities

 BOP places Mr. Ajaj in.” J. App., Vol. 1 at 153–54.

        The defendants moved to dismiss on a variety of grounds. The only ones raised

 by the BOP that we need mention are that the RFRA Ramadan medicine-

 administration claim was moot in light of ADX’s policy change and that Mr. Ajaj

 failed to make plausible allegations that its other conduct violated RFRA. And the

 only ones raised by the individual defendants that we need mention are that RFRA

 does not authorize money damages against officials sued in their individual

 capacities and that even if it did, all the individual defendants would be entitled to

 qualified immunity.

        The district court agreed with the first ground raised by BOP, dismissing

 Mr. Ajaj’s claims regarding his Ramadan fasts because ADX had updated its

 medication-distribution policies to accommodate Ramadan. And it dismissed with


        1
         “‘[H]alal’ means ‘permitted.’ Fruits and vegetables are always permitted.
 Items that are not permitted include[] pork, meat not slaughtered in an approved
 manner, carrion and alcohol.” District Ct. Findings, Conclusions and Order of
 Judgment, 9/13/18, J. App., Vol. 19 at 3706.
                                              5
Appellate Case: 19-1250    Document: 010110643021        Date Filed: 02/09/2022    Page: 6



 prejudice all of Mr. Ajaj’s RFRA claims against the individual-capacity defendants

 because it concluded that RFRA’s text and history suggest that money damages are

 not available in individual-capacity suits. (It did not address the qualified-immunity

 issue.) The case proceeded, however, on Mr. Ajaj’s claims for injunctive relief

 against the BOP regarding medication distribution for his Sunnah fasts, access to a

 halal diet, access to an imam, and participation in group prayer.

       The parties engaged in settlement negotiations from May to July 2017. After

 those negotiations failed, the BOP moved Mr. Ajaj into the final phase of ADX’s

 Step-Down Program—a 24-month program for inmates to demonstrate they can

 function in less restrictive prisons—at USP [United States Penitentiary]-Florence.

 Mr. Ajaj was then transferred to a facility in Indiana, USP Terre Haute, in January

 2018. He was placed in the Life Connections Program (LCP), “a faith-based life

 skills program in which participants are taught to take their basic faith teachings and

 integrate them into their lives so they can make healthy connections to their family

 and their community.” District Ct. Findings, Conclusions, and Order of Judgment

 9/13/18, J. App., Vol. 19 at 3708. After the transfer to Terre Haute, the BOP moved

 to dismiss Mr. Ajaj’s remaining RFRA claims as moot because they were all directed

 at ADX (where he was no longer housed) and the general practices, security needs,

 and personnel at Terre Haute—and, in particular, the special treatment available in

 the LCP—are substantially different from those at ADX. For example, inmates in the

 LCP are allowed to pray together in a designated classroom when they are outside

 their cells whereas Mr. Ajaj alleged that group prayer is prohibited at ADX.

                                            6
Appellate Case: 19-1250    Document: 010110643021         Date Filed: 02/09/2022     Page: 7



       Mr. Ajaj opposed the motion on several grounds. First, he maintained that his

 transfer did not resolve any of his RFRA claims: Medication delivery at Terre Haute

 still did not accommodate his Sunnah fasts. Terre Haute did not provide a halal

 menu; indeed Mr. Ajaj alleged that no BOP institution provided a halal-certified

 menu. He still did not have access to an imam despite his requests to arrange

 meetings, including with imams at other BOP facilities by video or telephone. And

 although LCP allowed him to pray with others in a designated area when inmates

 were outside their cells, he still was not able to pray with others five times daily.

       Mr. Ajaj further argued that even if his claims were moot after his transfer, the

 voluntary-cessation and capable-of-repetition-yet-evading-review exceptions to

 mootness applied. He remained “confined to a BOP facility, subject to BOP policies,

 and suffering violations of his religious rights.” Pl.’s Resp. to Summ. Judgment Mot.,

 J. App., Vol. 14 at 2474. Although the LCP offered some relief by providing Mr. Ajaj

 greater opportunity to exercise his religion, the BOP remained free to move him out

 of the program, or transfer him to a different facility at any time; and the BOP had

 not demonstrated that any system-wide policy changes would protect him from

 similar deprivation at a future facility. Indeed, Mr. Ajaj argued that his transfer out of

 the LCP was likely because it is typically an 18-month assignment for inmates with

 24–36 months left in their sentence; it is, according to Mr. Ajaj, “never a permanent

 home for any federal prisoner.” Id. at 2470. The BOP, however, represented that

 inmates can stay in the LCP beyond 18 months if they continue to contribute to the

 program.

                                             7
Appellate Case: 19-1250    Document: 010110643021        Date Filed: 02/09/2022     Page: 8



       The district court rendered a split decision. It granted the BOP’s motion to

 dismiss with respect to those injunction claims relating specifically to procedures at

 ADX, explaining that Mr. Ajaj no longer “ha[d] standing” to enjoin practices at a

 facility where he was not an inmate. J. App., Vol. 17 at 3358. And it dismissed his

 group-prayer claim, ruling that he “no longer ha[d] standing to challenge BOP

 policies regarding communal prayer” because he was apparently able to pray with

 others five times daily in the LCP. Id. at 3359. But Mr. Ajaj’s claims regarding

 Sunnah fasts, access to halal foods, and his ability to see an imam could proceed

 because he alleged that he continued to be deprived of them in the LCP.

       In September 2018, after dismissal of Mr. Ajaj’s Sunnah-fast claim for lack of

 preservation, the only remaining claims—seeking injunctive relief against the BOP

 based on lack of access to a halal diet and an imam—were set for bench trial on the

 merits. In the days before trial, Terre Haute began offering Mr. Ajaj halal meals after

 successfully contracting with a local vendor of halal-certified foods. After trial the

 district court enjoined the BOP from discontinuing Mr. Ajaj’s halal diet “absent a

 very good penological reason.” J. App., Vol. 19 at 3711. But it held that his access to

 an imam had not been “substantially burden[ed]” under RFRA, 42 U.S.C. § 2000bb–

 1, because Terre Haute had since hired a temporary imam, although not of his

 denomination, and it was trying to hire a suitable full-time imam.




                                             8
Appellate Case: 19-1250     Document: 010110643021        Date Filed: 02/09/2022      Page: 9



       Less than six months after the judgment, Mr. Ajaj was transferred to USP-

 Allenwood in Pennsylvania. 2 Mr. Ajaj moved for relief from the order dismissing as

 moot his group-prayer claim because Allenwood allowed group prayer only twice a

 week. Shortly thereafter, Allenwood changed its policy to allow inmates to pray

 together whenever they are outside their cells. As a result, the district court denied

 Mr. Ajaj’s motion to revive his group-prayer claim.

       On appeal Mr. Ajaj asks this court to reverse (1) the dismissal of his group-

 prayer claim as moot and (2) the dismissal of his individual-capacity claims for

 money damages. After the parties completed briefing in this court, Mr. Ajaj was

 transferred to USP-Coleman I in Sumterville, Florida, which had a policy prohibiting

 all group prayer. Mr. Ajaj moved to supplement the record on appeal with

 information about his experience at Coleman I, as well as his lack of consistent

 access to group prayer at Allenwood. The BOP opposes the motion and urges this

 court to confine its review to the record before the district court at the time of

 dismissal.

       II.    DISCUSSION

       Mr. Ajaj first argues that the district court erred in dismissing his group-prayer

 claim as moot after he was transferred to LCP at Terre Haute because any relief

 offered by the transfer was inadequate and temporary. Next, he argues that the

 district court’s decision to dismiss his individual-capacity claims must be reversed


       2
         BOP states that Mr. Ajaj was transferred for threatening a nurse. Mr. Ajaj
 disputes this allegation.
                                             9
Appellate Case: 19-1250    Document: 010110643021        Date Filed: 02/09/2022      Page: 10



  because the recent Supreme Court decision in Tanzin v. Tanvir, 141 S. Ct. 486

  (2020)—handed down after the district court judgment—held that RFRA does

  authorize money damages. He further urges this court to reject the BOP’s alternative

  argument for affirmance on grounds of qualified immunity because qualified

  immunity is inapplicable to RFRA suits. We begin by addressing mootness.

                A.   Mootness of the Group-Prayer Claim

        We review questions of constitutional mootness de novo. See Rio Grande

  Silvery Minnow v. Bureau of Reclamation, 601 F.3d 1096, 1109 (10th Cir. 2010). But

  as is generally the case in matters of subject-matter jurisdiction, underlying findings

  of fact are reviewed for clear error, viewing the evidence in the light most favorable

  to the district court’s ruling. See Butler v. Kempthorne, 532 F.3d 1108, 1110 (10th

  Cir. 2008).

        “Federal courts only have jurisdiction to consider live, concrete cases or

  controversies.” Rezaq v. Nalley, 677 F.3d 1001, 1008 (10th Cir. 2012). The mootness

  doctrine thus “focuses upon whether a definite controversy exists throughout the

  litigation and whether conclusive relief may still be conferred by the court despite the

  lapse of time and any change of circumstances that may have occurred since the

  commencement of the action.” Jordan v. Sosa, 654 F.3d 1012, 1024 (10th Cir. 2011)

  (internal quotation marks omitted). “A case is not moot when there is some possible

  remedy, even a partial remedy or one not requested by the plaintiff.” Rezaq, 677 F.3d

  at 1010.



                                             10
Appellate Case: 19-1250     Document: 010110643021         Date Filed: 02/09/2022         Page: 11



        After Mr. Ajaj was transferred from ADX to Terre Haute, the district court

  dismissed his group-prayer claim as moot because the LCP allowed group prayer. It

  explained:

        Mr. Ajaj no longer has standing to challenge BOP policies regarding
        communal prayer. Mr. Ajaj is apparently now able to pray communally at
        Terre Haute. The Life Connections Program allows him special access to
        religious activities including group prayer. Mr. Ajaj argues that the program
        only lasts 18 months, and therefore, his “short-term access to the unique
        opportunity” to participate in group prayer is not a reliable resolution of his
        claim. However, BOP represents that “inmates often remain in the program
        after their graduation, serving as a teacher or mentor to other inmates.” As
        such, there is not an imminent risk that Mr. Ajaj’s ability to participate in
        this program (and therefore group prayer) will end in the near future. The
        only concrete fact is that Mr. Ajaj is currently allowed to pray five times
        daily in a group setting at Terre Haute, and as such he suffers no injury-in-
        fact with regard to this policy or procedure. He therefore does not have
        standing to seek injunctive relief.
  J. App., Vol. 17 at 3359 (citations omitted) (emphasis added).

        Mr. Ajaj makes three arguments against dismissal. First, as a threshold matter,

  he maintains that the district court erred by performing a standing, rather than

  mootness, analysis. We agree with Mr. Ajaj that standing and mootness are distinct

  concepts. It is true that they are quite similar. Indeed, mootness has often been

  characterized as “standing set in a time frame: The requisite personal interest that

  must exist at the commencement of the litigation (standing) must continue throughout

  its existence (mootness).” Prison Legal News v. Fed. Bureau of Prisons, 944 F.3d

  868, 879 (10th Cir. 2019) (internal quotation marks omitted). But that

  characterization is not totally accurate. As the Supreme Court has noted, (1) there is

  at least one exception to mootness (when the terminated action is capable of


                                              11
Appellate Case: 19-1250     Document: 010110643021        Date Filed: 02/09/2022    Page: 12



  repetition yet evading review) that has no counterpart in standing doctrine and (2) the

  defendant has the burden of proving mootness while the plaintiff must establish

  standing, and the likelihood of future action by the defendant may be too speculative

  for standing but not to overcome mootness. See Friends of the Earth, Inc. v. Laidlaw

  Env’t Servs. (TOC), Inc., 528 U.S. 167, 189–90 (2000).

        We question whether the district court misconceived what it needed to

  determine in resolving mootness. We need not answer that question, however,

  because we must reverse the district court’s mootness ruling anyway on the ground

  that it was based on a misunderstanding of the facts. Mr. Ajaj argues that his claim

  was not rendered moot by his transfer to LCP because he still was not able to pray

  with others five times daily, and the court could therefore grant him meaningful

  relief. The district court rejected this argument below, stating that it was a “concrete

  fact” that Mr. Ajaj was “allowed to pray five times daily in a group setting.” J. App.,

  Vol. 17 at 3359. But the record is to the contrary.

        First, the BOP never represented that Mr. Ajaj could pray with others five

  times daily in the LCP. It said only that his access to group prayer was significantly

  greater than it was at ADX. The thrust of the BOP’s motion to dismiss was that Terre

  Haute should be the proper subject of a new claim (that first needed to be

  administratively exhausted) for prospective relief after Mr. Ajaj’s transfer, and that

  the differences between the practices and circumstances at the two facilities were

  significant. Namely, whereas Mr. Ajaj alleged that he did not have access to any

  group prayer at all at ADX, the LCP “allowed [him] to pray in congregation with

                                             12
Appellate Case: 19-1250     Document: 010110643021        Date Filed: 02/09/2022    Page: 13



  other Muslim inmates multiple times a day, whenever he is outside his cell in his

  housing unit.” J. App., Vol. 13 at 2051 (emphasis added). The BOP cited an internal

  LCP memorandum stating that a designated classroom “may be used for group prayer

  during times when inmates are out of their cells,” including the five Islamic prayers

  “daily if possible” and Christian prayers from 8 to 9 PM “nightly.” J. App., Vol. 14

  at 2431. In addition, the BOP said that even Mr. Ajaj himself acknowledged that he

  could pray with others in the LCP and that his grievances now focused on the fact

  that “he cannot pray as frequently as he wants.” J. App., Vol. 13 at 2052 (emphasis

  added).

        Opposing the BOP’s motion to dismiss, Mr. Ajaj submitted a declaration

  stating that LCP inmates were usually able to pray together only about three times

  per day because they could access the designated classroom only when it was not

  being used for classes or other group prayers. Mr. Ajaj’s ability to pray with others

  was further restricted by the limits on the hours that inmates were allowed outside

  their cells. See J. App., Vol. 14 at 2419 (declaration of Terre Haute chaplain stating

  that “[d]epending on schedules and the time of year, Muslim inmates can frequently

  pray four of the five daily prayers of the Islamic faith in a group.”). As additional

  support for Mr. Ajaj’s factual allegations, his motion for partial reconsideration—

  which argued that the district court’s finding that he could pray with others five times

  daily was “contrary to the record evidence presented by the parties,” J. App., Vol. 17

  at 3366—included the following statement at the request of the BOP after the parties

  conferred about the motion:

                                             13
Appellate Case: 19-1250     Document: 010110643021         Date Filed: 02/09/2022        Page: 14



        The BOP opposes the motion for reconsideration because the Court
        correctly recognized that Mr. Ajaj now has access to significant group
        prayer opportunities in the Life Connections Program. As explained in the
        BOP’s briefing, Mr. Ajaj can pray with others when he is outside of his
        cell, up to five times per day depending on the time of year . . . . Mr. Ajaj
        may not be able to pray the first or last of the five daily prayers at those
        times of the year when the sun rises before inmates are released from their
        cells at approximately 6 a.m., or sets after the inmates are returned to their
        cells at approximately 9 p.m.
  J. App., Vol. 17 at 3365. 3 And the BOP’s brief on appeal suggests that Mr. Ajaj could

  pray with others at Terre Haute “typically for four of the five daily prayers of the

  Islamic faith.” Aplee. Br. at 23.

        Although missing one or two daily prayers might be considered a permissible

  burden on Mr. Ajaj’s religious beliefs, that goes to the merits of his RFRA claim, not

  its justiciability. Mr. Ajaj’s group-prayer claim has been founded on his belief that he

  must pray with others five times daily; and the record does not support that it was a

  “concrete fact” that he could do so in the LCP. District Ct. Order, J. App., Vol. 17

  at 3359. We therefore must reverse the dismissal of Mr. Ajaj’s group-prayer claim as

  moot because it was based on a clearly erroneous finding that Mr. Ajaj could pray

  with others five times daily.

        Accordingly, we need not address Mr. Ajaj’s third argument regarding

  mootness, which claims an exception to mootness based on the alleged temporary




        3
           At a hearing during which Mr. Ajaj’s motion for partial reconsideration was
  addressed at some length, the district court appeared to accept that Mr. Ajaj was not
  always able to pray five times per day at Terre Haute; but neither at the hearing nor
  in the order denying the motion did the court explain why it nevertheless denied the
  motion.
                                              14
Appellate Case: 19-1250     Document: 010110643021        Date Filed: 02/09/2022    Page: 15



  nature of his placement in the LCP. Also, we deny as moot his related motion to

  supplement the record with evidence of interim events in support of his voluntary-

  cessation arguments. 4

               B.    Individual-Capacity Suits Under RFRA

        In addition to bringing claims for injunctive relief against the BOP, Mr. Ajaj

  also sued several BOP officials in their individual capacities for money damages for

  refusing to (1) accommodate his Ramadan and Sunnah fasting practices; (2) provide

  access to a religiously compliant halal diet; (3) provide pastoral visitation with an

  imam; and (4) allow him to pray with others.




        4
          After the parties completed briefing in this court, Mr. Ajaj was again
  transferred to a new facility—Coleman I in Sumterville, Florida. Upon arrival he
  received a handbook that contained an explicit prohibition against group prayer. He
  moved to supplement the record on appeal with the handbook and his declaration that
  he has not had consistent or reliable access to group prayer in any facility to which he
  has been assigned since ADX. BOP represents that this policy has since been
  rescinded and urges us to limit our review to the record before the district court at the
  time of dismissal. There is precedent in our circuit indicating that postjudgment
  supplementation for the purpose of showing that a case is not moot, rather than to
  show that a case has become moot on appeal, may be improper. See Rio Grande
  Silvery Minnow, 601 F.3d at 1110 n.11 (10th Cir. 2010) (“This court will not
  consider material outside the record before the district court” where a party offered
  supplemental evidence to support the district court’s determination that the case was
  not moot and that the defendant’s injurious conduct was likely to recur. (internal
  quotation marks omitted)). But see EEOC v. CollegeAmerica Denver, Inc., 869 F.3d
  1171, 1174 n.6 (10th Cir. 2017) (considering postjudgment developments and
  concluding that intervening events made clear that a live case or controversy
  persisted without needing to “decide whether the district court was right to dismiss
  the claim based on the record as it then existed”). On remand the district court is free
  to consider Mr. Ajaj’s changed circumstances as it did when it continued proceedings
  for some RFRA claims after he was transferred from ADX to Terre Haute.
                                             15
Appellate Case: 19-1250     Document: 010110643021         Date Filed: 02/09/2022        Page: 16



         The district court dismissed all the RFRA claims against the individual-

  capacity defendants, holding that RFRA did not authorize money damages. While

  this appeal was pending, however, the Supreme Court held that money damages are

  available under RFRA. See Tanzin, 141 S. Ct. at 489. Recognizing that they can no

  longer defend the ground relied on by the district court in dismissing the individual-

  capacity RFRA claims, the individual defendants now urge this court to affirm on the

  alternative ground of qualified immunity—which the district court never reached but

  both sides briefed below. Mr. Ajaj has submitted a supplemental brief arguing that

  qualified immunity does not apply to RFRA claims.

         We hold that qualified immunity can be invoked by officials sued in their

  individual capacities for money damages under RFRA. We decline, however, to

  opine on the merits of the defense in this case, leaving it to the district court in the

  first instance to determine whether it defeats any of Mr. Ajaj’s claims. We proceed to

  explain.

         The defense of qualified immunity is a judicially recognized doctrine that

  shields government officials “from liability for civil damages insofar as their conduct

  does not violate clearly established statutory or constitutional rights of which a

  reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818

  (1982). The doctrine represents a balance between two competing values: providing

  an avenue to hold officials accountable for constitutional or statutory violations and

  limiting the social costs arising from the threat of personal liability for official

  conduct. See id. at 813–14. In addition to creating the expense of litigation,

                                              16
Appellate Case: 19-1250     Document: 010110643021         Date Filed: 02/09/2022     Page: 17



  individual-capacity suits can raise several other concerns: They may divert officials’

  energy from public matters and duties, they may deter individuals from pursuing

  public office, and their prospect may induce excessive caution in “all but the most

  resolute, or the most irresponsible” in carrying out official duties. Id. at 814 (internal

  quotation marks omitted). Because these considerations are present regardless of the

  cause of action against the official, qualified immunity “represents the norm” in suits

  against public officials. Id. at 807. Accordingly, many circuits have applied qualified

  immunity to individual-capacity suits under a variety of statutes, including RFRA.

  See, e.g., Werner v. McCotter, 49 F.3d 1476, 1481–82 (10th Cir. 1995) (applying

  qualified immunity to state officials sued under RFRA before RFRA was limited to

  apply only to federal officials), superseded by statute on other grounds as stated in

  Williams v. Wilkinson, 645 F. App’x 692 (10th Cir. 2016); Lebron v. Rumsfeld, 670

  F.3d 540, 557 (4th Cir. 2012) (RFRA); Padilla v. Yoo, 678 F.3d 748, 756–57, 768

  (9th Cir. 2012) (RFRA); Davila v. Gladden, 777 F.3d 1198, 1210 (11th Cir. 2015)

  (declining to address whether RFRA authorizes individual-capacity suits for money

  damages because defendants would in any event be entitled to qualified immunity);

  see also Gonzalez v. Lee Cnty. Hous. Auth., 161 F.3d 1290, 1299–1300, 1300 n.34

  (11th Cir. 1998) (collecting 11 opinions from eight circuits recognizing qualified-

  immunity defense under eight different federal statutes); Tapley v. Collins, 211 F.3d

  1210, 1214–16, 1215 n.9 (11th Cir. 2000) (same; also deciding that good-faith

  defense in Fair Housing Act did not abrogate qualified-immunity defense).



                                              17
Appellate Case: 19-1250     Document: 010110643021        Date Filed: 02/09/2022   Page: 18



        Mr. Ajaj nevertheless contends that the analysis in Tanzin establishes that

  RFRA does not recognize a qualified-immunity defense to damages liability. We beg

  to differ. The very analysis that supported recognition of the damages claim also

  compels recognition of qualified immunity.

        To begin with, Tanzin stated that “[t]he legal backdrop against which Congress

  enacted RFRA confirms the propriety of individual-capacity suits.” 141 S. Ct. at 490

  (internal quotation marks omitted). It pointed out that the RFRA language persons

  acting under color of law “draws on one of the most well-known civil rights statutes:

  42 U.S.C. § 1983,” and the Court had “long interpreted it to permit suits against

  officials in their individual capacities.” Id. For present purposes we should also note

  that damages claims under § 1983 have also long been subject to the defense of

  qualified immunity.

        But there is much more. RFRA provides a right to seek “appropriate relief.”

  42 U.S.C. § 2000bb–1(c). Tanzin said that the meaning of this “open-ended”

  language is “inherently context dependent.” 141 S. Ct. at 491 (internal quotation

  marks omitted). The relevant context was “suits against Government officials.” Id.

  And “[b]y the time Congress enacted RFRA, [the Supreme] Court had interpreted the

  modern version of § 1983 to permit monetary recovery against officials who violated

  ‘clearly established’ federal law.” Id. Thus, the same context that supported a RFRA

  damages remedy also supported the application of qualified-immunity doctrine,

  which limits individual liability to violations of clearly established law.



                                             18
Appellate Case: 19-1250    Document: 010110643021        Date Filed: 02/09/2022     Page: 19



        Indeed, as the Court emphasized, the specific origin of RFRA makes even

  more compelling the inference that the damages remedy under that statute was meant

  to copy that under § 1983. RFRA was a response to the Supreme Court’s decision in

  Employment Division, Department of Human Resources of Oregon v. Smith, 494 U.S.

  872, 885–90 (1990), “which held that the First Amendment tolerates neutral,

  generally applicable laws that burden or prohibit religious acts even when the laws

  are unsupported by a narrowly tailored, compelling governmental interest.” Tanzin,

  141 S. Ct. at 489. “RFRA made clear that it was reinstating both the pre-Smith

  substantive protections of the First Amendment and the right to vindicate those

  protections by a claim.” Id. at 492. Also, continued the Court, “[t]here is no doubt

  that damages claims have always been available under § 1983 for clearly established

  violations of the First Amendment.” Id. To be sure, Tanzin referenced this context

  only to support recognition of the damages claim under RFRA; although the parties

  before the Court agreed that there would be a qualified-immunity defense to a RFRA

  damages claim, see id. n.*, the Court did not expressly endorse that agreement. But

  the force of the Court’s analysis remains. When it is so clear that RFRA was intended

  to reinstate what had been a pre-Smith damages action under § 1983, there is a strong

  implication that as venerable and important a component of § 1983 as qualified

  immunity was also incorporated. Tanzin observed that “[g]iven the textual cues [upon

  which it relied], it would be odd to construe RFRA in a manner that prevents courts

  from awarding [damages] relief.” Id. at 492; see id. (“Had Congress wished to limit

  the remedy to that degree, it knew how to do so.”). For the same reasons, we think it

                                            19
Appellate Case: 19-1250      Document: 010110643021      Date Filed: 02/09/2022       Page: 20



  would be equally odd to construe RFRA to preclude a qualified-immunity defense. In

  short, we think our prior decision in Werner, 49 F.3d at 1481–82, got it right in

  applying qualified immunity to RFRA damages claims, even though our decision

  concerned a since-invalidated RFRA claim against state actors, see City of Boerne v.

  Flores, 521 U.S. 507, 511 (1997) (holding that RFRA is unconstitutional in so far as

  it permits suits against state actors).

         We are unpersuaded by Mr. Ajaj’s two counterarguments. First, he contends

  that Tanzin discouraged “judicial policymaking,” which this court would be engaged

  in by attaching a defense to RFRA when Congress had not done so itself. Aplt. Supp.

  Br. at 12. But Mr. Ajaj misconceives the point that the Court was making. Once it

  had applied the tools of statutory interpretation to construe RFRA as providing a

  damages remedy against individual officers, the Court refused to adopt policy

  arguments made by the government against such a remedy. To be sure, when trying

  to construe the vague term appropriate relief in RFRA, the Court looked to

  “background presumptions” (such as the liability of individual government officials

  for damages) that were themselves based on policy considerations. Tanzin, 141 S. Ct.

  at 493. But for background presumptions to “inform the understanding of a word or

  phrase [in a statute], those presumptions must exist at the time of enactment.” Id.

  What the government was advocating was policy that had not been incorporated in

  earlier relevant statutes, and the Court refused to “manufacture a new presumption

  now and retroactively impose it on a Congress that acted 27 years ago.” Id. In

  contrast, to recognize qualified immunity in damages cases under RFRA is not to

                                            20
Appellate Case: 19-1250    Document: 010110643021         Date Filed: 02/09/2022        Page: 21



  create new policy but to construe statutory language in light of a background

  presumption that was well-established when RFRA was enacted.

        Second, Mr. Ajaj argues that Congress indicated its intent not to include a

  qualified-immunity defense (or any other unstated defenses) when it included a

  specific defense in the statute’s text, 42 U.S.C. § 2000bb–1(b). See United States v.

  Brown, 529 F.3d 1260, 1265 (10th Cir. 2008) (“Under the doctrine of expressio unius

  est exclusio alterius, to express or include one thing implies the exclusion of the

  other.” (internal quotation marks omitted)). We have a different view.

        The relevant provisions of 42 U.S.C. § 2000bb–1 state:

        (a) In general—Government shall not substantially burden a person’s
        exercise of religion even if the burden results from a rule of general
        applicability, except as provided in subsection (b).
        (b) Exception—Government may substantially burden a person’s exercise
        of religion only if it demonstrates that application of the burden to the
        person—
        (1) is in furtherance of a compelling governmental interest; and
        (2) is the least restrictive means of furthering that compelling governmental
        interest.
  The exception stated in subsection (b) to the general rule stated in subsection (a) is

  not confined to suits for damages. If the government action is the least restrictive

  means of serving a compelling governmental interest, there is no violation of law.

  This proposition was accepted both before and after the Supreme Court’s decision in

  Smith. See, e.g., Thomas v. Rev. Bd. of Ind. Emp. Sec. Div., 450 U.S. 707, 718 (1981)

  (“The mere fact that the petitioner’s religious practice is burdened by a governmental

  program does not mean that an exemption accommodating his practice must be

                                             21
Appellate Case: 19-1250     Document: 010110643021        Date Filed: 02/09/2022       Page: 22



  granted. The state may justify an inroad on religious liberty by showing that it is the

  least restrictive means of achieving some compelling state interest.”); Fulton v. City

  of Philadelphia, 141 S. Ct. 1868, 1881 (2021) (“A government policy can survive

  strict scrutiny only if it advances interests of the highest order and is narrowly

  tailored to achieve those interests. Put another way, so long as the government can

  achieve its interests in a manner that does not burden religion, it must do so.”

  (citation and internal quotation marks omitted)). Such justification of an infringement

  of free exercise not only precludes a damages award but would also preclude any

  equitable relief.

         In other words, subsection (b) is not just a means of protecting individuals

  from inappropriate damages awards. The policies that must be considered in deciding

  whether to recognize qualified immunity are not at play. We can think of no reason to

  infer from that provision that Congress was expressing any disapproval of the

  tradition of granting qualified immunity to public officials. “The [expressio unius]

  doctrine properly applies only when the unius (or technically, unum, the thing

  specified) can reasonably be thought to be an expression of all that shares in the grant

  or prohibition involved.” A. Scalia & B. Garner, Reading Law: The Interpretation of

  Legal Texts 107 (2012); see Barnhart v. Peabody Coal Co., 537 U.S. 149, 168 (2003)

  (The expressio unius canon “does not apply to every statutory listing or grouping; it

  has force only when the items expressed are members of an associated group or

  series, justifying the inference that items not mentioned were excluded by deliberate

  choice, not inadvertence.” (internal quotation marks omitted)). For example, if a

                                             22
Appellate Case: 19-1250     Document: 010110643021        Date Filed: 02/09/2022    Page: 23



  restaurant sign says “No dogs allowed,” does that mean that pet monkeys and baby

  elephants are welcome? See Reading Law at 107. Here, it is reasonable to infer that

  subsection (b) states the only justification for substantially burdening someone’s

  exercise of religion. But it is not reasonable to view the subsection as stating the only

  ground on which an official can defend against personal liability for such an

  imposition. What if the official acted under a court order or because a gun was held

  to the official’s head? In our view, Mr. Ajaj would have us stretch a useful canon of

  construction beyond its limits.

        We conclude that qualified immunity can be invoked by officials sued for

  damages in their individual capacities under RFRA. We reverse the district court’s

  dismissal of Mr. Ajaj’s individual-capacity claims and remand for the court to

  determine whether the relevant defendants are entitled to immunity.

        III.   CONCLUSION

        We REVERSE the district court’s order dismissing Mr. Ajaj’s group-prayer

  claim as moot and its order dismissing all individual-capacity suits for monetary

  relief and REMAND for further proceedings consistent with this opinion. We DENY

  as moot Plaintiff-Appellant’s Motion to Supplement Record on Appeal.




                                             23